DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 25-26, 30-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al. (Pub. No. US 2005/005433) in view of Gentry (Patent No. US 5,243,137).
As to claim 16, Elder discloses an overhead line (see abstract) comprising a conductor, the conductor comprising an aluminium alloy (¶0015), in which the aluminium alloy comprises one or several of a group 3, 4 or 5 element and optionally a lanthanide, each with a concentration in the range 0.006 to 0.030 %(m/m) (table 1, Vanadium + Titanium has a max 0.02% by weight), and in which the conductor has undergone a thermal treatment at a temperature from within the range 185 °C to 315 °C for a period from within the range 12 hours to 24 hours, so that the conductor has a conductivity of 61 % IACS or more (¶0020-0022).
However, Elder does not disclose explicitly state that the overhead line is a high-voltage line.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overhead line of Elder be used as a high-voltage line as similarly taught by Gentry in order to distribute high-voltage.
As to claim 17, Elder discloses that the aluminium alloy comprises 99.5 %(m/m) or more aluminium (see table 1).  
As to claim 20, Elder discloses that the overhead high-voltage line conductor according to claim 16 in which:Application No.: 16/094,572 Art Unit: 19828.320Attorney No.: 19828.3204/12the group 3 element is scandium or yttrium or a combination thereof, the group 4 element is titanium, zirconium or hafnium or a combination thereof, the group 5 element is niobium or tantalum or a combination thereof, and the lanthanide is lanthanum, cerium, praseodymium or erbium or a combination thereof (table 1, Vanadium + Titanium has a max 0.02% by weight).  
As to claim 25, Elder discloses a core and one or several conductors (¶0023).  
As to claim 26, Elder discloses that the core comprises composite or steel or invar (¶0023).
As to claim 30, Elder discloses a method for the production of the high-voltage line according to claim 16, the method including the production of a conductor by melting of technically pure aluminium in a melting furnace, alloying of the alloy elements, continuously casting of a profile and in-line rolling of the profile within a temperature range of 380 °C to 540 °C,Application No.: 16/094,572 Art Unit: 19828.320Attorney No.: 19828.3206/12drawing of a conductor from a wire rod to the end diameter, and thermally treating of the wires with end diameter (fig. 1, ¶0023).
As to claim 31, Elder discloses an overhead line (see abstract) comprising a conductor, the conductor comprising an aluminium alloy (¶0015), in which the aluminium alloy comprises one or several of a group 3, 4 or 5 element, each with a concentration in the range 0.006 to 0.030 %(m/m) (table 1, Vanadium + Titanium has a max 0.02% by weight), and in which the conductor has undergone a thermal treatment at a temperature from within the range 185 °C to 315 °C for a period from within the range 12 hours to 24 hours, so that the conductor has a conductivity of 61 % IACS or more (¶0020-0022).
However, Elder does not disclose explicitly state that the overhead line is a high-voltage line.
Gentry discloses an overhead transmission line that is a high voltage line (col. 1 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overhead line of Elder be used as a high-voltage line as similarly taught by Gentry in order to distribute high-voltage.
As to claim 33, Elder discloses that an overhead line (see abstract) comprising a conductor, the conductor comprising an aluminium alloy (¶0015), in which the aluminium alloy comprises one or several of a group 3, 4 or 5 element with a concentration in the range 0.006 to 0.030 %(m/m) (table 1, Vanadium + Titanium has a max 0.02% by weight), in which the aluminium alloy optionally comprises a lanthanide with a concentration in the range 0.006 to 0.030 %(m/m), and in which the conductor has a conductivity of 61 % IACS or more (¶0020-0022).
However, Elder does not disclose explicitly state that the overhead line is a high-voltage line.
Gentry discloses an overhead transmission line that is a high voltage line (col. 1 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overhead line of Elder be used as a high-voltage line as similarly taught by Gentry in order to distribute high-voltage.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al. (Pub. No. US 2005/005433) and Gentry (Patent No. US 5,243,137) as applied to claim 16 above, and further in view of Yokota (Patent No. US 4,182,640).
As to claim 18, Elder does not disclose that the aluminium alloy comprises 0.00 to 0.02 %(m/m) yttrium and/or erbium, preferably 0.01 %(m/m).  
Yokota discloses adding 0.0005-0.05% of yttrium to an aluminum alloy wire (col. 3, lines 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aluminium alloy of Elder have 0.00 to 0.02%(m/m) of yttrium as similarly taught by Yokota in order to improve heat resistance at a high strength level without degrading the electrical conductivity much (col. 3, lines 47-60).
As to claim 19, Elder does not disclose that the aluminium alloy furthermore also comprises 0.1 to 0.3 %(m/m) iron, preferably 0.12 to 0.18 %(m/m).  
Yokota discloses an aluminum alloy wire having an iron content is limited 0.05-1.0% (col. 2 lines 29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aluminium alloy of Elder have 0.1 to 0.3%(m/m) of iron as similarly taught by Yokota since it is known in the art that the amount of iron affects the electrical conductivity, workability and strength (col. 2, lines 29-34).  Furthermore, It would been obvious to one of ordinary skill in the art at the time the invention was made to have the aluminium alloy comprise 0.1 to 0.3%(m/m) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result-effective variable (e.g., the iron content to control conductivity, workability, and strength) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al. (Pub. No. US 2005/005433) and Gentry (Patent No. US 5,243,137) as applied to claim 31 above, and further in view of Yokota (Patent No. US 4,182,640).
As to claim 32, Elder does not disclose that the aluminium alloy comprises a lanthanide with a concentration in the range 0.006 to 0.030 %(m/m).  
Yokota discloses adding 0.0005-0.05% of yttrium to an aluminum alloy wire (col. 3, lines 47-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the aluminium alloy of Elder have 0.00 to 0.02%(m/m) of yttrium as similarly taught by Yokota in order to improve heat resistance at a high strength level without degrading the electrical conductivity much (col. 3, lines 47-60).


Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 16, a combination of limitations that discloses in which the aluminium alloy comprises 0.008 to 0.010 %(m/m) zirconium, and in which the thermal treatment comprises a treatment at a temperature of 270 to 290 °C for 12 to 24 hours.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 22, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 16, a combination of limitations that discloses in which the aluminium alloy comprises 0.013 to 0.020 %(m/m) zirconium, and in which the thermal treatment comprises a treatment at a temperature of 185 to 225 °C for 12 to 24 hours.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 16, a combination of limitations that discloses in which the aluminium alloy comprises 0.020 to 0.025 %(m/m) zirconium, and in which the thermal treatment comprises a treatment at a temperature of 200 to 240 °C for 12 to 24 hours.  None of the reference art of record discloses or renders obvious such a combination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-23, 25-26, 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            
/TIMOTHY J THOMPSON/            Supervisory Patent Examiner, Art Unit 2847